Order entered September 30, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00996-CV

                         MARK NUSBAUM, ET AL., Appellants

                                             V.

                   WELLINGTON REALTY, LLC, ET AL., Appellees

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-18742

                                         ORDER
       Before the Court is appellants’ September 26, 2019 unopposed motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time to October

30, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE